United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      July 30, 2010


                                        Before


                            FRANK H. EASTERBROOK , Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge



No. 09-1663

PRIME EAGLE GROUP LIMITED, as assignee of the           Appeal from the United
claims of Nakornthai Strip Mill Public Company          States District Court for the
Limited,                                                Northern District of Indiana,
       Plaintiff-Appellant,                             Fort Wayne Division.

             v.                                         No. 1:08 CV 35
                                                        James T. Moody, Judge.
STEEL DYNAMICS, INC.,
      Defendant-Appellee.




                                         Order

      The slip of opinion of this court issued on July 27, 2010, is amended at follows:

            Page 7, line 17, change “as Steel Dynamics supposes.” to “as Prime Eagle
      supposes.”